DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.  
Claims 21-25, 28-30 and 32-36 are pending and the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
	Applicants amend claim 21 to recite “at least one heating apparatus comprising a sensor and a heating element, the at least one heating apparatus provided at one or both of the first reagent container or the second reagent container for heating and then maintaining and controlling a temperature of the one or both of the first reagent container or the second reagent container, wherein controlling the temperature acts as a form of speed control by enabling control of a viscosity of at least one of the reagents from the first and second reagent containers.”  As previously explained, “the claimed printing apparatus does not actually require reagent containers in/on the apparatus; rather ‘container support arrangements’ intended to be used with reagent containers” (Final Office Action, 04/06/2022, pg. 4).  Thus, the amended subject matter of claim 21 only describes an intended use of the device, and fails to distinguish the device over the prior art devices.
	The Office Action is final because “all the claims in the application after the entry of the submission under 37 CFR 1.114 (A) are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114”; and the after-final amendment were entered.  See MPEP § 706.07(b).  The claim amendments filed with this RCE do not change the invention and would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.  Thus, this is a proper Final rejection in a first action after RCE.

Claim Interpretations
	Independent claim 21 does not require piston within the “handheld 3D printing apparatus.”  Rather, the claim only provides a capability requirement (“configured to”) for the “electric drive train arrangement”: “an electric drive train arrangement configured to drive a first reagent piston into a distal end of the first reagent container, and to drive a second reagent piston into a distal end of the second reagent container.”  “Configured to” is not defined in the specification, nor clearly linked to any particular structures; thus it fails to define any specific structures where it is used in the claims.  For example, “an electric drive train arrangement configured to drive a first reagent piston into a distal end of the first reagent container, and to drive a second reagent piston into a distal end of the second reagent container” means any drive train capable of driving any piston.
	The following phrases are “‘recitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)):
“for curing the reagents either prior or after extrusion from the tip” (claim 21);
“wherein the light source is located on the lower side of the nozzle when the handheld 3D printing apparatus is in use” (claim 21);
“for extruding multiple reagent compositions” (claim 21);
“which, in use, receives and supports a first reagent container containing a cell supporting reagent” (claim 21);
“which, in use, receives and supports a second reagent container containing a light curable reagent” (claim 21);
“to control the electric drive train to control extrusion of the reagents from the first and second reagent containers” (claim 21);
“for receiving the first reagent driven out of a proximal end of the first reagent container and directing the first reagent out of the at least one aperture in the tip” (claim 21); and
“for receiving the second reagent driven out of a proximal end of the second reagent container and directing the second reagent out of the at least one aperture in the tip” (claim 21).
Similar language is found in claims 22-25, 28-30 and 32-36.  None of these clauses recite any particular structures, or recite that the various generic components are actually “configured to” perform these functions.
	Furthermore, the claimed printing apparatus does not actually require reagent containers in/on the apparatus; rather “container support arrangements” intended to be used with reagent containers.  Thus, the claims only require “container support arrangements” with generic “cut-out portions.”
	In sum, the apparatus of claim 21 only requires:
Generic housing with generic container supports with generic cut-out portion to receive flanged container
Generic power supply
Generic electric drive train capable of driving any piston
Generic electronic control circuit (e.g. CPU, processor, computer, etc.)
Generic nozzle with generic tip and at least one aperture/opening (labeling the “tip” a “co-extrusion tip” fails to specify any particular structure) and generic conduits.
Light source mounted on device, with conduit connected to light source, and lens.
Finally, “a lens [that] focuses the light in a zone at an end of the tip” means a zone anywhere “prior or after extrusion from the tip” (i.e. in the tip or downstream/outside of the tip) as stated in claim 21.

Claim Rejection - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-22, 25, 28-30 and 32-36 are rejected under 35 U.S.C. § 103 as being unpatentable over HAKIMI (2020/0040291), in view of STARODUTSEV (US 2016/0059481), in further view of TYLER (US 2014/0061974) and NIELSEN-COLE (US 2016/0136897) as evidenced by Wikipedia, focal length, available at https://en.wikipedia.org/wiki/Focal_length, accessed 09/23/2021.
This rejection is presented in the interest of compact prosecution to address a light source mounted on the handheld 3D printing apparatus and electrically connected to the electronic control circuit, and configured to cure the reagents either prior or after extrusion from the tip, wherein a conduit comprises cables configured to supply power to the light source, and wherein the light source is configured to locate on the lower side of the nozzle when the handheld 3D printing apparatus is in use, and wherein the light source comprises a lens configured to focus the light in a zone at an end of the tip.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar directed/focused UV light sources to the handheld extruder of HAKIMI to allow controlled curing with a reasonable expectation of success.
As to claim 21 HAKIMI teaches a handheld 3D printer (Abstract) comprising housing 6, multiple containers/reservoirs 8 with pistons, electric motor in dispensing system 5, controller (paras. 0011-14, 0068-71, 0084, 0088-92, 0099, 0108, 0124-25 and claims 1-2), and nozzle/print head 1 with multiple flow paths/conduits that merge into one and aperture (Figs. 11-16 and Parts List at para. 0081).  HAKIMI also teaches that the “reagent container support arrangements” 6 (“reservoir scaffold”) contain cut-out portions that match the flanges of the reagent containers 8 (Figs. 14-16; Fig. 15 annotated below):

    PNG
    media_image1.png
    562
    720
    media_image1.png
    Greyscale

This is the same general configuration shown in the instant Figures.
Further as to claim 21, HAKIMI teaches a UV light source such as LED mounted on or in the handheld 3D printing apparatus to allow “[a]s the biopolymer solution is perfused through the printer head and deposited on site of the injury, it is polymerized and thus solidifies” (paras. 0082 & 0096, for example).
As to claim 25, HAKIMI teaches appertures on reagent containers (clear reservoirs 8; Fig. 12).
As to claim 28, “wherein nonbiocompatible materials and components are separated from an operating environment by mechanically sealed enclosures” is an intended use of the device which fails to disclose further structures of the device.  Thus, this claim is rejected for the same reasons as claim 21.
As to claim 29, HAKIMI teaches a user interface (para. 0088).
As to claim 30, HAKIMI teaches transparent housing and embossed lettering (clear reservoirs as part of housing with lettering indicating volumes; Fig. 12).
As to claim 32, “wherein a rate of extrusion of the first and second reagents is independently controllable, or the rate of extrusion of the first and second reagents is a mechanically fixed ratio” is an intended use of the device which fails to disclose further structures of the device.  Thus, this claim is rejected for the same reasons as claim 21.
As to claim 33, HAKIMI teaches first and second stepper motor drive, a first and second jack screw, and a gear set (Figs. 11-16 and parts list at para. 0081, “Dispensing system” and paras. 0041, 0099, 0105, 0106).
As to claim 34, “wherein the handheld 3D printing apparatus is preloaded with batteries and provided in a sterile container as a disposable apparatus” is an intended use of the device which fails to disclose further structures of the device.  Thus, this claim is rejected for the same reasons as claim 21.
As to claims 35-36, HAKIMI teaches additional container with additional extrudable material, which necessitates additional motors, pistons and conduits (Fig. 14, for example).
As to claim 24, HAKIMI teaches the housing comprises a handgrip connected to a rear housing comprising the power supply, electronic control circuit and electric drive train arrangement, the hinged portion is formed in the handgrip (Figs. 11-16 and para. 0092).  
HAKIMI does not explicitly teach wherein a conduit is provided for cables supplying power to the light source, and wherein the light source is located on the lower side of the nozzle when the handheld 3D printing apparatus is in use, and wherein the light source comprises a lens and focuses the light in a zone at an end of the tip (claim 21); or nozzle comprises a core aperture, an annular aperture in a coaxial arrangement with the core aperture, a first conduit for receiving the first reagent driven out of the proximal end of the first regent container and directing the first reagent out of the core aperture in the tip, and a second conduit for receiving the second reagent driven out of the proximal end of the second reagent container and directing the second reagent out of the annular aperture in the tip (claim 22).
However, a skilled artisan would have been motivated to include focused/directed UV curing in the device of HAKIMI in order to control curing locations.  In fact, as explained above, HAKIMI explicitly suggests to add familiar UV light sources to the handheld extrusion device therein to allow “[a]s the biopolymer solution is perfused through the printer head and deposited on site of the injury, it is polymerized and thus solidifies” (paras. 0082 & 0096, for example).  To this end, STARODUTSEV demonstrates that light sources (intended for curing extruded material from nozzle) in hand held extrusion bioprinters can be placed in any configuration to allow curing of material at/near tip, including anywhere around or below nozzle (34d in Fig. 1, para. 0067).  In fact, "The LEDs are arranged so that their light beams (not shown) are focused on the thread of the material extruded from the nozzle orifice at the most efficient point in curing the extruded thread" (para. 0067).  A skilled artisan of common sense and ordinary creativity would have been motivated to place light sources anywhere near nozzle to achieve "the most efficient point in curing the extruded thread." STARODUTSEV also shows electrical conduit running from light source 34 to controller 46 in Figure 1. Furthermore, as would be well-known to an ordinarily skilled artisan with common sense, conduit from a control panel would be necessary to control the light 34 to be powered to emit light at certain times, and conduit would be necessary to allow power from battery to power light. In other words, a "a light source mounted on the handheld 3D printing apparatus and controlled by the electronic control circuit . . . wherein a conduit is provided for cables supplying power to the light source, and wherein the light source is located on the lower side of the nozzle when the handheld 3D printing apparatus is in use" is only adding familiar components in familiar configurations to the handheld printer of HAKIMI.
In fact, the prior art makes clear that familiar focused/directed UV curing of co-extruded materials under the tip in handheld devices included using convex lenses.  To this end, NELSEN-COLE teaches handheld co-extrusion devices with UV light source below extrusion head “positioned to target the curing region of extruded bead 113 without impeding the movement of coaxial extruder head 100” and allows “to apply optical energy to areas of thermosetting resin 206 that contacts previous layers” and “targeting a location near first or second nozzle 103A, 103B provides sufficient stiffness in thermosetting resin 206 to facilitate bead placement” (Fig. 1D and paras. 0074, 0109-10, 0116).  In other words, NELSEN-COLE explicitly teaches to use targeted (e.g. focused) UV light toward extruded layers to cure them, by using light source located on the lower side of the nozzle when the handheld 3D printing apparatus is in use to allow targeted curing of extruded layers without impeding the movement of coaxial extruder head 100.
In addition, TYLER discloses a handheld coextrusion device with a convex-lens UV light 501 “aimed at the point of extrusion” (Fig. 5 and paras. 0051, 0073-77).  The UV light source 501 of TYLER in Figure 5 shows a convex lens:

    PNG
    media_image2.png
    730
    389
    media_image2.png
    Greyscale

Convex lenses are known focusing elements (see Wikipedia, focal length, available at https://en.wikipedia.org/wiki/Focal_length, accessed 09/23/2021).  Thus, the convex lens of TYLER would have been obvious to add to the directed/targeted UV light sources of STARODUTSEV, NELSEN-COLE and HAKIMI because a convex lens is a familiar technique to target, focus or direct UV light as suggested in TYLER, STARODUTSEV, NELSEN-COLE and HAKIMI.
	Further as to claim 22, NELSEN-COLE demonstrates that core apertures 103A with one extrusion material, surrounded by annular apertures 115,118,103B for coextruding other materials was familiar in the art to allow coating applications (Fig. 1).
In sum, it would have been prima facie obvious to one having ordinary skill in the art and common sense before the effective filing date to combine familiar extrusion techniques to yield familiar results with a reasonable expectation of success.
In addition, although the above prior art does not ipsis verbis teach a user interface configured to allow a user to control a mixing ratio of the cell supporting reagent and the light curable reagent, yet it is suggested by the prior art in light of common sense an ordinary ingenuity of the skilled artisan.  For example, HAKIMI teaches user interface to adjust flow rate, which is a function of mixture ratios, mixture viscosity, and mixture thickness, among other known variables (paras. 0083-92).  Thus, a skilled artisan of ordinary ingenuity and common sense would have been motivated to implement a user interface to adjust common variables/parameters in bioprinters such as mixtures of bioprinting reagents.

Claims 23-24 are rejected under 35 U.S.C. § 103 as being unpatentable over HAKIMI (2020/0040291), in view of STARODUTSEV (US 2016/0059481), in further view of TYLER (US 2014/0061974) and NIELSEN-COLE (US 2016/0136897) as evidenced by Wikipedia, focal length, available at https://en.wikipedia.org/wiki/Focal_length, accessed 09/23/2021, in further view of CHU (US 20160325507) and KLINE (US 20150314527).
This rejection is presented in the interest of compact prosecution to the extent the claims encompass the hinge is located in a rear portion of the housing with specific structures as in the drawings to allow an upper housing component to flip through at least 90° up to 270° to provide internal access to allow loading of the first and second reagent containers.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar techniques such as hinges to allow opening of covers and prevent losing the cover with a reasonable expectation of success.
As to claim 21, HAKIMI in view of STARODUTSEV in further view of TYLER and NIELSEN-COLE as evidenced by Wikipedia teach the elements of these claims as explained above.
As to claim 24, HAKIMI teaches the housing comprises a handgrip connected to a rear housing comprising the power supply, electronic control circuit and electric drive train arrangement, the hinged portion is formed in the handgrip (Figs. 11-16 and para. 0092).  	HAKIMI in view of STARODUTSEV in further view of TYLER and NIELSEN-COLE does not explicitly teach the housing comprises a hinged portion with specific structures to allow the housing to be opened to receive and load the first and second reagent container (claim 23), or allow an upper housing component to flip through at least 90° up to 270° to provide internal access to allow loading of the first and second reagent containers as exemplified in the instant drawings (claim 24).
However, such a technique was common sense to a skilled artisan.  For example, STARODUTSEV teaches a handheld 3D printer with stepper motor screw piston device to extrude materials just like HAKIMI, which also includes rear cover 52 with access to the extrudable material reservoirs (para. 0069 and Fig. 1, for example).  A known option to allow covers to remain fixed to 3D printers to prevent loss of the cover was to hinge them to the 3D print device as in CHU (paras. 0028, 0034-35, claims 25-26, Figs. 7-9) and KLINE (para. 0053, Fig. 10).  In other words, a skilled artisan of ordinary creativity and common sense would have been aware of hinges as a common sense design option for the covers that open of HAKIMI in view of STARODUTSEV in further view of TYLER and NIELSEN-COLE in order to prevent losing the cover of HAKIMI in view of STARODUTSEV in further view of TYLER and NIELSEN-COLE.
In sum, it would have been prima facie obvious to one having ordinary skill in the art and common sense before the effective filing date to apply familiar techniques such as hinges to allow opening of covers with a reasonable expectation of success.
Response to Arguments
	The Office is unconvinced by Applicants arguments in the RCE 08/08/2022 because the amendment to claim 21 recites an intended use of the claimed device which fails to distinguish over prior art devices; and even if the claims were amended to recite both “reagent container” on/in device and heating element ”provided at” the “reagent container,” yet the prior art provides extensive motivation to do so.  First, Applicants amend claim 21 to recite “at least one heating apparatus comprising a sensor and a heating element, the at least one heating apparatus provided at one or both of the first reagent container or the second reagent container for heating and then maintaining and controlling a temperature of the one or both of the first reagent container or the second reagent container, wherein controlling the temperature acts as a form of speed control by enabling control of a viscosity of at least one of the reagents from the first and second reagent containers.”  As previously explained, “the claimed printing apparatus does not actually require reagent containers in/on the apparatus; rather ‘container support arrangements’ intended to be used with reagent containers” (Final Office Action, 04/06/2022, pg. 4).  Thus, the amended subject matter of claim 21 only describes an intended use of the device, and fails to distinguish the device over the prior art devices.
Second, even if the claims were amended to recite both “reagent container” on/in device and heating element ”provided at” the “reagent container,” yet the prior art provides extensive motivation to do so.  For example, HAKIMI teaches “The solidification mechanism can also be applied by thermal gelation” and “In this embodiment, the biopolymer solution is either kept in either a heated or cooled condition within the reservoir and print head” (para. 0097).  TYLER teaches the same (paras. 0035, 0051, 0052, 0074).  As does NIELSEN-COLE (Abstract, for example).  Applicants assert, with no explanation, that “The references either teach away from using heating, or disclose heating only as a curing means or near the nozzle, but do not teach the limitations of claim 21 as amended.”  This is wrong.  For example, HAKIMI teaches “The solidification mechanism can also be applied by thermal gelation” and “In this embodiment, the biopolymer solution is either kept in either a heated or cooled condition within the reservoir and print head” (para. 0097).  
Applicants are also reminded that “‘[a] reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.’ . . . A reference does not teach away, however, if it merely expresses a general preference for an alternative invention but does not ‘criticize, discredit, or otherwise discourage’ investigation into the invention claimed.” DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1327 (Fed. Cir. 2009) (citing Ricoh Co., Ltd. v. Quanta Computer Inc., 550 F.3d 1325, 1332 (Fed. Cir. 2008) (quoting In re Kahn, 441 F.3d 977, 990 (Fed. Cir. 2006)) and In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004)) (emphasis added).  Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”  Fulton, 391 F.3d at 1200-01.  In fact, the Fulton court held that the prior art as a whole suggested the desirability of the combination of shoe sole limitations claimed, thus providing a motivation to combine, which need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives.  Id. (emphasis added).  “[J]ust because better alternatives exist in the prior art does not mean that an inferior combination is inapt for obviousness purposes.” In re Mouttet, 686 F.3d 1322, 1334 (Fed. Cir. 2012). A teaching that a result would be inferior or less desirable is not a teaching away unless the use “would render the result inoperable.” In re ICON Health and Fitness Inc., 496 F.3d 1374, 1381 (Fed. Cir. 2007). 
“When a piece of prior art ‘suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant’ the piece of prior art is said to ‘teach away’ from the claimed invention. In re Gurley, 27 F.3d 551, 553 (Fed.Cir.1994). As with other subsidiary obviousness inquiries, ‘[w]hat a reference teaches and whether it teaches toward or away from the claimed invention are questions of fact.’ [Winner Intern. Royalty Corp. v. Wang, 202 F.3d 1340, 1349 n. 8 (Fed. Cir. 2000)] (internal quotations omitted). However, obviousness must be determined in light of all the facts, and there is no rule that a single reference that teaches away will mandate a finding of nonobviousness. Likewise, a given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine. See id. at 1349 n. 8 (“The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the benefits, both lost and gained, should be weighed against one another.”). Where the prior art contains ‘apparently conflicting’ teachings (i.e., where some references teach the combination and others teach away from it) each reference must be considered “for its power to suggest solutions to an artisan of ordinary skill.... consider[ing] the degree to which one reference might accurately discredit another.’ In re Young, 927 F.2d 588, 591 (Fed.Cir.1991).”

Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165 (Fed. Cir. 2006).  The prior art, as a whole, demonstrates that heating material in handheld bioprinters, including at reservoirs/containers, is a known option with simultaneous advantages and disadvantages.  For example, as explained above, all of HAKIMI, TYLER and NIELSEN-COLE teach specific embodiments which include heaters at or near reagent containers/reservoirs.  Although STARODUBTSEV teaches “method of 3D printing with the use of a heaterfree, hand-held 3D printing device such as a 3D printing pen” (Abstract), yet STARODUBTSEV also recognizes that heaters are common in hand-held 3D printers (paras. 0018-29).  In fact, STARODUBTSEV characterizes “conventional hand-held [3D printer] devices” as having “a heater for melting or softening of a substance” (para. 0056).  STARODUBTSEV even recognizes that some build material require heat (paras. 0013-0018).  In light of the entire teaching of STARODUBTSEV, and the other prior art, the Office finds that the prior art as a whole does not clearly “suggest[] that the line of development flowing from the reference[s]’ disclosure is unlikely to be productive.”  Rather, the use of heating is a known alternative with simultaneous advantages and disadvantages just like heater-free alternatives.  Thus, even if the claims are amended to recite both “reagent container” on/in device and heating element ”provided at” the “reagent container,” yet the rejections would be maintained.

Claim Rejection - Double Patenting- Obvious Type - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 21-25, 28-20 and 32-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 6-12 of U.S. Application No. 16/764218, in view of HAKIMI (US 2020/0040291, effective filing date 10/07/2016), STARODUTSEV (US 2016/0059481), TYLER (US 2014/0061974) and NIELSEN-COLE (US 2016/0136897) as evidenced by Wikipedia, focal length, available at https://en.wikipedia.org/wiki/Focal_length, accessed 09/23/2021.  
The instant claims are obvious over the conflicting claims because the conflicting claims teach the same handheld device as the instant claims, but without “reagent container support arrangements” with “cut-outs” intended to receive reagents containers, which is nevertheless obvious.  Specifically, conflicting claims 1-5 and 7-12 teach the same handheld 3D printer as the instant claims, along with “a light source mounted on or in the device and controlled by the electronic control circuit for curing the reagents either prior to or after extrusion from the tip” (claim 7).   
The conflicting claims do not explicitly teach “reagent container support arrangements” with “cut-outs” intended to receive reagents containers (claim 21); or conduit is provided for cables supplying power to the light source, and wherein the light source is located on the lower side of the nozzle when the handheld 3D printing apparatus is in use, and wherein the light source comprises a lens and focuses the light in a zone at an end of the tip (claim 21).  
However, HAKIMI teaches that the “reagent container support arrangements” 6 (“reservoir scaffold”) contain cut-out portions that match the flanges of the reagent containers 8 (Figs. 14-16; Fig. 15 annotated below):

    PNG
    media_image1.png
    562
    720
    media_image1.png
    Greyscale

This is the same general configuration shown in the instant Figures.  Thus, a skilled artisan would have been motivated to include such “cut-outs” in the “reagent container support arrangements” in the housing in order to allow use of the syringes/reagent containers of the conflicting claims just like in HAKIMI.  Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar such “cut-outs” in the “reagent container support arrangements” in the housing with a reasonable expectation of success.
As to the conduit and light source position with lens, a skilled artisan would have been motivated to include focused/directed UV curing in the device of HAKIMI in order to control curing locations.  In fact, as explained above, HAKIMI explicitly suggests to add familiar UV light sources to the handheld extrusion device therein to allow “[a]s the biopolymer solution is perfused through the printer head and deposited on site of the injury, it is polymerized and thus solidifies” (paras. 0082 & 0096, for example).  To this end, STARODUTSEV demonstrates that light sources (intended for curing extruded material from nozzle) in hand held extrusion bioprinters can be placed in any configuration to allow curing of material at/near tip, including anywhere around or below nozzle (34d in Fig. 1, para. 0067).  In fact, "The LEDs are arranged so that their light beams (not shown) are focused on the thread of the material extruded from the nozzle orifice at the most efficient point in curing the extruded thread" (para. 0067).  A skilled artisan of common sense and ordinary creativity would have been motivated to place light sources anywhere near nozzle to achieve "the most efficient point in curing the extruded thread." STARODUTSEV also shows electrical conduit running from light source 34 to controller 46 in Figure 1. Furthermore, as would be well-known to an ordinarily skilled artisan with common sense, conduit from a control panel would be necessary to control the light 34 to be powered to emit light at certain times, and conduit would be necessary to allow power from battery to power light. In other words, a "a light source mounted on the handheld 3D printing apparatus and controlled by the electronic control circuit . . . wherein a conduit is provided for cables supplying power to the light source, and wherein the light source is located on the lower side of the nozzle when the handheld 3D printing apparatus is in use" is only adding familiar components in familiar configurations to the handheld printer of HAKIMI.
In fact, the prior art makes clear that familiar focused/directed UV curing of co-extruded materials under the tip in handheld devices included using convex lenses.  To this end, NELSEN-COLE teaches handheld co-extrusion devices with UV light source below extrusion head “positioned to target the curing region of extruded bead 113 without impeding the movement of coaxial extruder head 100” and allows “to apply optical energy to areas of thermosetting resin 206 that contacts previous layers” and “targeting a location near first or second nozzle 103A, 103B provides sufficient stiffness in thermosetting resin 206 to facilitate bead placement” (Fig. 1D and paras. 0074, 0109-10, 0116).  In other words, NELSEN-COLE explicitly teaches to use targeted (e.g. focused) UV light toward extruded layers to cure them, by using light source located on the lower side of the nozzle when the handheld 3D printing apparatus is in use to allow targeted curing of extruded layers without impeding the movement of coaxial extruder head 100.
In addition, TYLER discloses a handheld coextrusion device with a convex-lens UV light 501 “aimed at the point of extrusion” (Fig. 5 and paras. 0051, 0073-77).  The UV light source 501 of TYLER in Figure 5 shows a convex lens:

    PNG
    media_image2.png
    730
    389
    media_image2.png
    Greyscale

Convex lenses are known focusing elements (see Wikipedia, focal length, available at https://en.wikipedia.org/wiki/Focal_length, accessed 09/23/2021).  Thus, the convex lens of TYLER would have been obvious to add to the directed/targeted UV light sources of STARODUTSEV, NELSEN-COLE and HAKIMI because a convex lens is a familiar technique to target, focus or direct UV light as suggested in TYLER, STARODUTSEV, NELSEN-COLE and HAKIMI.
	Further as to claim 22, NELSEN-COLE demonstrates that core apertures 103A with one extrusion material, surrounded by annular apertures 115,118,103B for coextruding other materials was familiar in the art to allow coating applications (Fig. 1).
In sum, it would have been prima facie obvious to one having ordinary skill in the art and common sense before the effective filing date to combine familiar extrusion techniques to yield familiar results with a reasonable expectation of success.
Response to Arguments
	The Office is unconvinced by Applicants arguments in the RCE 08/08/2022 for the reasons stated above.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743